SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1284/16
CA 16-00081
PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


JEFFREY BURNS, PLAINTIFF-RESPONDENT,

                    V                                             ORDER

LECESSE CONSTRUCTION SERVICES, LLC, THE
MILLS AT HIGH FALLS HOUSING DEVELOPMENT
FUND COMPANY, INC., URBAN LEAGUE OF
ROCHESTER, NY, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
-------------------------------------------
LECESSE CONSTRUCTION SERVICES, LLC, THE
MILLS AT HIGH FALLS HOUSING DEVELOPMENT
FUND COMPANY, INC., AND URBAN LEAGUE OF
ROCHESTER, NY, INC., THIRD-PARTY
PLAINTIFFS-APPELLANTS,

                    V

JEFFREY W. BURNS, DOING BUSINESS AS BURNS
FLOORING, THIRD-PARTY DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


BURDEN, GULISANO & HANSEN, LLC, BUFFALO (PHYLLIS A. HAFNER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-
APPELLANTS.

CELLINO & BARNES, P.C., ROCHESTER (K. JOHN WRIGHT OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (MELANIE S. WOLK OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT.

LIPPMAN O’CONNOR, BUFFALO (ROBERT H. FLYNN OF COUNSEL), FOR DEFENDANT
U.S. CEILING CORP.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM, ROCHESTER (MATTHEW A. LENHARD OF
COUNSEL), FOR DEFENDANT DUKES PROPERTY DEVELOPMENT, LLC.


     Appeal from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered January 12, 2015. The order, among other
things, denied the cross motion of defendants/third-party plaintiffs
Lecesse Construction Services, LLC, The Mills at High Falls Housing
Development Fund Company, Inc., and Urban League of Rochester, NY,
Inc., for summary judgment.
                                 -2-                       1284/16
                                                         CA 16-00081



     Now, upon reading and filing the stipulation withdrawing appeals
signed by the attorneys for the parties on December 28, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 3, 2017                     Frances E. Cafarell
                                                Clerk of the Court